March 5, 1915. The opinion of the Court was delivered by
This was an action to reform a deed executed by plaintiff to defendant and described particularly in the complaint, on the ground that the lot conveyed in the deed was incorrectly described, because of a mistake of the scrivener caused by a mistake in the plats from which the deed was drawn; and that the deed as made did not carry out the agreement made between the plaintiff and defendant. After issue joined the case was referred to R.F. Watson, Esq., as special master, to hear and determine all issues of *Page 161 
law and fact and report to the Court. Upon filing his report in favor of the defendant exceptions were duly filed by plaintiff, and the matter was heard by his Honor, Judge Rice, who, on March 30, 1914, filed his decree, overruling the exceptions and confirming the report of special master and dismissing the complaint. From this decree plaintiff appeals and by seven exceptions impute error on the part of the Court in not sustaining exceptions to master's report in his finding of facts, and allege error on the part of his Honor in confirming master's finding of facts. There was no controversy as to the law of the case between counsel in the argument before this Court. It was conceded that the plaintiff must show from the testimony either that the error in the deed was due to a mutual mistake as to the facts upon which it was based, or must show that the mistake was occasioned by the fraud, deceit, or imposition of the defendant.
The plaintiff-appellant has attempted to show by argument in this Court that the preponderance of the testimony shows that both the special master and Circuit Judge were in error as to their findings of fact, and that by the preponderance of the testimony it shows that the mistake made was either a mutual mistake or was induced by the conduct of the defendant amounting to a fraud or imposition upon the plaintiff. The master had the witnesses before him. He saw and heard them; he made his findings, and filed his report. Upon exceptions to this report his Honor, Judge Rice, heard the case and concurred with the master in his findings of fact, and confirmed the report. A careful examination of the whole case fails to convince us that the master and Circuit Judge were in error, or that the preponderance of the testimony establishes the contention of plaintiff-appellant. For the reasons stated by the special master, concurred in by the Circuit Judge, we are satisfied with the findings of the Circuit Court as was said by Chief Justice Gary in Hickson Lumber Co. v. Stallings, 91 S.C. 473,74 S.E. 1072. "It was incumbent on the appellant *Page 162 
to satisfy this Court by the preponderance of the evidence that his Honor, the presiding Judge, erred in his findings of fact, which he has failed to do." All exceptions are overruled and judgment affirmed.